FIRST AMENDMENT TO CREDIT AGREEMENT, U.S. SECURITY AGREEMENT AND SUBSIDIARIES
GUARANTY

FIRST AMENDMENT TO CREDIT AGREEMENT, U.S. SECURITY AGREEMENT AND SUBSIDIARIES
GUARANTY, dated as of February 3, 2011 (this “First Amendment”), and effective
as of the First Amendment Effective Date (defined below), among Endeavour
International Corporation, a Nevada corporation, (“Holdings”), Endeavour Energy
UK Limited, a United Kingdom private limited company (the “Borrower”), the
Lenders party hereto and Cyan Partners, LP, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto and
the Administrative Agent are parties to the Credit Agreement, dated as of
August 16, 2010 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Holdings, the Borrower, the grantors from time to time party thereto
and Cyan Partners, LP, as collateral agent (in such capacity, the “Collateral
Agent”), are parties to the U.S. Security Agreement, dated as of August 16, 2010
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “U.S. Security Agreement”);

WHEREAS, the guarantors from time to time party thereto and the Administrative
Agent are parties to the Subsidiaries Guaranty, dated as of August 16, 2010 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Subsidiaries Guaranty”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement, the U.S. Security Agreement
and the Subsidiaries Guaranty as herein provided;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

I. Amendments to the Credit Agreement.

1. The definition of “Intercreditor Agreement” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the reference to the amount
“$25,000,000” appearing therein and inserting the amount “$35,000,000” in lieu
thereof.

2. Section 8.04(i) of the Credit Agreement is hereby amended by deleting the
reference to the amount “$25,000,000” appearing therein and inserting the amount
“$35,000,000” in lieu thereof.



II.   Amendments to the U.S. Security Agreement and the Subsidiaries Guaranty.

1. The final paragraph of Section 2 of the U.S. Security Agreement is hereby
amended by deleting the reference to the amount “$25,000,000” appearing therein
and inserting the amount “$35,000,000” in lieu thereof.

2. The penultimate paragraph of Section 1(a) of the Subsidiaries Guaranty is
hereby amended by deleting the reference to the amount “$25,000,000” appearing
therein and inserting the amount “$35,000,000” in lieu thereof.



III.   Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this First Amendment, each of
Holdings and the Borrower hereby represents and warrants that:

(i) all of the representations and warranties contained in the Credit Documents
are true and correct in all material respects both before and immediately after
giving effect to the First Amendment Effective Date (as defined below), with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date); and

(ii) no Default or Event of Default exists before or immediately after giving
effect to the amendments set forth in this First Amendment on the First
Amendment Effective Date.

2. This First Amendment is limited as specified herein and shall not constitute
a modification, acceptance or waiver of any other provision of the Credit
Documents, all of which other provisions are hereby ratified and confirmed and
are in full force and effect. Each Credit Party party to this First Amendment
acknowledges and agrees that all Guaranteed Obligations (as defined in the
Subsidiaries Guaranty after giving effect to this First Amendment) remain
secured by the Security Documents and that the Secured Creditors remain entitled
to the benefits of the Security Documents.

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by way of facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument. A complete set of counterparts shall be lodged with
the Borrower and the Administrative Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER).

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) The Credit Parties and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
Patrice Antoine (facsimile number: 212-354-8113 / e-mail address:
pantoine@whitecase.com); and

(ii) the Borrower shall have paid to the Administrative Agent all fees and
reasonable and documented out-of-pocket expenses owing to it in connection with
the First Amendment and shall have reimbursed the Administrative Agent for all
reasonable and documented out-of pocket legal expenses of White & Case LLP
incurred in connection with the Credit Agreement (including in connection with
this First Amendment) and invoiced on or before the date hereof.

6. From and after the First Amendment Effective Date, all references in each
Credit Document to the “Credit Agreement”, the “U.S. Security Agreement” and the
“Subsidiaries Guaranty” shall be deemed to be references to such documents as
modified hereby on the First Amendment Effective Date.

7. The Credit Parties and the Collateral Agent agree to execute and deliver:

(a) (i) such amendments, supplements and/or other modifications to the English
Security Documents and (ii) new Security Documents that cover assets
substantially similar to those covered by the Scottish Security, in each case as
the Collateral Agent may require in order to effect (x) a $10,000,000 increase
in the aggregate amount of obligations owing to Approved Third Party Credit
Providers, pursuant to Hedging Agreements and reimbursement agreements with
respect to Third Party Letters of Credit, that may be secured by assets that are
Collateral under the Security Documents (the “Secured Third Party Credit
Obligations Cap Increase”) and (y) such other changes as may be deemed
appropriate by the Collateral Agent in connection with the Secured Third Party
Credit Obligations Cap Increase; and

(b) new Security Documents that cover assets substantially similar to those
assets covered by the English Security Documents in the event the Collateral
Agent reasonably determines that such new Security Documents are necessary or
advisable (in lieu of the amendments, supplements and/or modifications to the
English Security Document referred to in clause (a) above) to effect the Secured
Third Party Credit Obligations Cap Increase.

The Lenders hereby authorize the Collateral Agent to execute and deliver the
aforementioned amendments, supplements and/or other modifications and any
aforementioned new Security Documents and take any other action (including,
without limitation, such actions and steps described in Section 7.12(b) of the
Credit Agreement) with respect to any Collateral and Security Documents as the
Collateral Agent may deem necessary to effect the Secured Third Party Credit
Obligations Cap Increase.  All actions and steps described in this paragraph
shall be at Holdings’ and the Borrower’s expense.

* * *

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Executive Vice President and
Chief Financial Officer


ENDEAVOR ENERGY UK LIMITED

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Authorized Signatory


ENDEAVOUR OPERATING CORPORATION

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Executive Vice President and
Chief Financial Officer


ENDEAVOUR INTERNATIONAL HOLDING B.V., with its corporate seat in Amsterdam

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Managing Director A


ENDEAVOUR ENERGY NETHERLANDS B.V., with its corporate seat in Amsterdam

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Managing Director A


ENDEAVOUR ENERGY NORTH SEA L.P.

By: ENDEAVOUR ENERGY NORTH SEA LLC, its General Partner

By: /s/ Cathy Stubbs
Name: Catherine L. Stubbs
Title: Manager


ENDEAVOUR ENERGY NORTH SEA LLC

By: /s/ Cathy Stubbs



    Name: Catherine L. Stubbs
Title: Manager

END MANAGEMENT COMPANY

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Executive Vice President and
Chief Financial Officer


END ENERGY NEW VENTURES INC.

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Executive Vice President and
Chief Financial Officer


1



      CYAN PARTNERS, LP, as Administrative Agent, as Collateral Agent and as a
Lender

By: /s/ Jonathan Tunis
Name: Jonathan Tunis
Title: Authorized Signatory


CYRUS OPPORTUNITIES FUND II, L.P.

BY: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ Brennan McCain
Name: Brennan McCain
Title: Chief Financial Officer


CYRUS EUROPE FUND, L.P.

By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ Brennan McCain
Name: Brennan McCain
Title: Chief Financial Officer


CRESCENT 1, L.P.

By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ Brennan McCain
Name: Brennan McCain
Title: Chief Financial Officer


CYR FUND, L.P.



      By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ Brennan McCain
Name: Brennan McCain
Title: Chief Financial Officer


MTP ENERGY INFRASTRUCTURE FINANCE MASTER FUND, LTD.



      By: MTP Energy Management LLC, its Investment         Manager



      By: Magnetar Financial LLC, its Managing Member

By: /s/ Doug Litowitz
Name: Doug Litowitz
Title: Counsel


TRIANGLE PEAK PARTNERS PRIVATE EQUITY, LP



      By: Triangle Peak Partners Private Equity GP, LLC,         its General
Partner

By: /s/ Dain F. DeGroff
Name: Dain F. DeGroff
Title: Managing Member


HELIOS CORPORATE LLC

By:       
Name: Brett Cohen
Title: Authorized Signatory

THE ROTHSCHILD FOUNDATION EUROPE



      By: /s/ Adam U. Bennett



    Name: Adam Bennett



      Title: Authorised Signatory

2





DODER TRUST LIMITED


(as Trustee for the Jader Trust No 4)



      By: /s/ Judith Benevides



    Name: Judith Benevides



      Title: Authorized Signatory



      By: /s/ Ayotola Jaqun



    Name: Ayotola Jaqun



      Title: Authorized Signatory

DODER TRUST LIMITED
(as Trustee for the Bat Hanadiv Foundation No 3)



      By: /s/ Judith Benevides



    Name: Judith Benevides



      Title: Authorized Signatory



      By: /s/ Ayotola Jaqun



    Name: Ayotola Jaqun



      Title: Authorized Signatory

JGB CAPITAL, LP



      By:      

Name:



      Title:

JGB CAPITAL OFFSHORE LTD



      By:      

Name:



      Title:

SAMC LLC



      By:      

Name:



      Title:

STEELHEAD NAVIGATOR MASTER, L.P.



      By: STEELHEAD PARTNERS, LLC, its Sole Member



      By: /s/ Greg M. Stevenson



    Name: Greg M. Stevenson



      Title: President

CEC 1, LLC



      By: CHAMBERS ENERGY CAPITAL, LP, its Managing Member



      By: CEP GP, LLC, its General Partner



      By: /s/ Guy Hoffman



    Name: Guy Hoffman



      Title: Authorized Signatory

RIVER BIRCH CAPITAL PARTNERS, LP



      By: /s/ Alex Kirk



    Name: Alex Kirk



      Title: Managing Member

3